Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-19-00894-CV

                               THE CITY OF LEON VALLEY,
                                        Appellant

                                                 v.

                                     Jesse T. RODRIGUEZ,
                                             Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2018CV02545
                          Honorable Gloria Saldana, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

      In accordance with this court’s opinion of this date, the motion to dismiss filed by appellant
is GRANTED and this appeal is DISMISSED.

       We order that all costs of appeal, if any, shall be borne by the party that incurred them.

       SIGNED February 5, 2020.


                                                  _________________________________
                                                  Beth Watkins, Justice